Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Response to Amendment
This Non-Final Rejection is field in response to Request for Continued Examination filed 1/19/2022. 
Claims 1, 8, and 15 are amended. 
Claims 1-3, 5-10, 12-17, and 19-23 remain pending. 

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites the limitation, “activated from a sleep state to an active when the foldable display device is transitioned”. The examiner recommends amending the limitation to, “activated from a sleep state to an active state when the foldable display device is transitioned”. Appropriate correction is required.

Response to Arguments
 Argument 1, Applicant argues on Applicant Arguments/Remarks Made in an Amendment filed 12/20/2021 on pg. 8-11 that Barton does not teach, “the foldable display device prioritizing the selected user created content from the plurality of contents to be displayed by activated applications associated with the selected user created content in response to the foldable display device being opened”.
Response to Argument 1, in light of the amendments, a new combination of prior art (U.S. Patent Publication Application NO. 2017/0293383 “Lee”, in light of U.S. Patent Publication Application NO. 20120131365 “Tabone”, and further in light of U.S. Patent Publication Application NO. 20140068517 “Bae”) is applied to updated rejections, and applicants’ arguments regarding the previous combination of rejections are moot.  

Argument 2, Applicant argues on Applicant Arguments/Remarks Made in an Amendment filed 12/20/2021 on pg. 11, that modifying Lee with Barton improperly changes the principle operation of Lee. 
Response to Argument 2, in light of the amendments, a new combination of prior art (U.S. Patent Publication Application NO. 2017/0293383 “Lee”, in light of U.S. Patent Publication Application NO. 20120131365 “Tabone”, and further in light of U.S. Patent Publication Application NO. 20140068517 “Bae”) is applied to updated rejections, and applicants’ arguments regarding the previous combination of rejections are moot.  

Argument 3, Applicant argues on Applicant Arguments/Remarks Made in an Amendment filed 12/20/2021 on pg. 12 the Office Action improperly uses hindsight to pick and choose certain aspects of the applied prior art, and that Lee does not teach user created content and does not teach launching more than one application.
Response to Argument 3, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
It is further noted that Tabone teaches in para. [0054], Fig. 2, that a user may select a user created word document, which may automatically not only open a document application, but also activate a browser application with an associated webpage active in the browser. In such a manner, the user may cause multiple inferentially-related applications to be activated by selecting only one icon of the applications. Thus the BRI for the limitation, “activated applications associated with the selected user created content”, encompasses how a user may select a user created content item such as a word document and automatically open multiple applications associated with the selected user created content.
	
Argument 4, Applicant argues on Applicant Arguments/Remarks Made in an Amendment filed 12/20/2021 on pg. 13-14, that modifying Lee with Bae improperly changes the principle operation of Bae and that there is no reasonable reason to change how Bae operates. 
Response to Argument 4, In response to applicant's argument that Lee with Bae improperly changes the principle operation of Bae, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that there is no reasonable reason to change how Bae operates, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Wherein it is further noted that one would have been motivated to combine the capabilities to recognize a selection user handwriting opening the associated application of Bae with the foldable display device that recognizes a user selection and prioritizes opening associated applications when the device is unfolded of Lee and would have had a reasonable expectation of success as the combination would provide a user with more convenient and customizable options to start applications.

Argument 5 Applicant argues on Applicant Arguments/Remarks Made in an Amendment filed 12/20/2021 on pg. 14, that the Office Action is ignoring what the applied references teach in whole and is improperly selecting discrete portions of the applied references. 
Response to Argument 5, In response to applicant's argument that the Office Action is ignoring what the applied references teach in whole and is improperly selecting discrete portions of the applied references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Argument 6, Applicant argues on Applicant Arguments/Remarks Made in an Amendment filed 12/20/2021 on pg. 14-15, that the Office Action does not provide proper motivation to combine Lee and Barton.
Response to Argument 6, in light of the amendments, a new combination of prior art (U.S. Patent Publication Application NO. 2017/0293383 “Lee”, in light of U.S. Patent Publication Application NO. 20120131365 “Tabone”, and further in light of U.S. Patent Publication Application NO. 20140068517 “Bae”) is applied to updated rejections, and applicants’ arguments regarding the previous combination of rejections are moot.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 2017/0293383 “Lee”, in light of U.S. Patent Publication Application NO. 20120131365 “Tabone”, and further in light of U.S. Patent Publication Application NO. 20140068517 “Bae”.
Claim 1:
Lee teaches a foldable display device, comprising: 
a first section (i.e. Fig. 2, first body 210) that includes a first display screen (i.e. Fig. 2 the first body can include a display unit configured to display visual information [0010]);	a second section (i.e. Fig. 2, third body 220) that includes a second display screen (i.e. Fig. 1, a third body positioned on the right side of the first body can include a display unit configured to display visual information in at least one selected from the group consisting of a first area of the first body; [0010]), wherein the first section and the second section are coupled along a longitudinal axis of rotation, (it is noted in Fig. 2, that first and second body fold around a longitudinal axis), the first section (i.e. Fig. 2, first body 210)  and the second section (i.e. Fig. 2, third body 220) configured in a closed state such that the first display screen and the second display screen are in a face-to-face configuration (i.e.  Fig. 2, para. [0055], the third body 230 can be folded into the first body 210 to make the rear side of the third body 230 and the rear side of the first body 210 to be overlapped with each other);	 and 
and a third section that includes a user interface surface (i.e. Fig. 2, second body 220) on reverse side of the first section (i.e. Fig. 2, the examiner notes that second body 220 is on the reverse side of first body 210 when folded), wherein the user interface surface (i.e. Fig. 3B, selecting a first object 320-1 included in the menu interface; para. [0061]) is configured to allow interaction by a user (i.e. Fig. 3B, a first control input for selecting a first object 320-1; para. [0061]), during the closed state (i.e. Fig. 3a, it is noted that first body 210 and third body 230 are in a closed state), to be shown on one or both of the first display screen or the second display screen (i.e. Fig. 3a, par. [0061], first area 310-1… and the third area 310-3) during an open state of the foldable display device (i.e. Fig. 3a, para. [0061], the first control input and may be then able to detect that the second folded state is switched to the third folded state. In this case, the portable device 100 can display the first application in the first area 310-1, the second area 310-2, and the third area 310-3), 
wherein selection of the (i.e. Fig. 3B, selecting a first object 320-1 included in the menu interface; para. [0061]), during the closed state (i.e. the second folding angle is less than a threshold angle, the folding sensor unit 120 can detect that the third body is folded into the first body; para. [0043]), to be shown on the one or both of the first display screen (i.e. Fig. 3b, first area 310-1; para. [0061]) or the second display screen (i.e. Fig. 3b, the second area 310-2; para. [0061]) during the open state (i.e. the processor 150 detects the first control input and may be then able to detect that the second folded state is switched to the third folded state; para. [0061]) of the foldable display device (i.e. the portable device 100 can display the first application in the first area 310-1, the second area 310-2, and the third area 310-3; para. [0061]).
wherein displaying content to be shown comprises the foldable display device (i.e. Fig. 3B, portable device 100) prioritizing the selected user (i.e. Fig. 3B, a first control input for selecting a first object 320-1; para. [0061]) from a plurality of contents (i.e. it is noted in Fig. 3b, that object 320-1 is one of many objects selectable from “the menu interface; para. [0061]”) to be displayed by activating application(i.e. Fig. 3b, first object 320-1 may correspond to an object for executing a first application 330-1. For example, the first application may correspond to a music application; para. [0061]) in response to the foldable display device being opened (i.e. Fig. 3a, para. [0061], “the processor 150 detects the first control input and may be then able to detect that the second folded state is switched to the third folded state. In this case, the portable device 100 can display the first application in the first area 310-1, the second area 310-2, and the third area 310-3”, wherein a selected application is activated for display on the first, second, and third screens in response to the detection of an unfolded third state).
While Lee teaches activating a single application associated with a content item, Lee does not explicitly teach 
activating applications associated with the selected user 
	However, Tabone teaches
activating applications associated with the selected user created content (i.e. para. [0054], Fig. 2, “a determination may be used in appropriate circumstances to automatically launch the browser with that webpage active in the browser, when the document is opened. In such a manner, the user may cause multiple inferentially-related applications to be activated by selecting only one icon for one of the applications”, wherein the BRI for selected user created content encompasses a word document that a user has created and selected, which results in document and webpage applications activating).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add activating applications associated with the selected user content, to Lee’s foldable device with activating applications associated with the selected user created content as taught by Tabone. One would have been motivated to combine Tabone with Lee and would have had a reasonable expectation of success in order to provide a user with a convenient way to open two applications at the same time. 
While Lee and Tabone teach a user interface surface configured to allow by a user to select content, Lee-Tabone may not explicitly teach 
the user interface surface is configured to allow interaction by a user to create content by drawing or writing on the user interface surface and to select user created content
However, Bae teaches a
user interface surface (i.e. para. [0026], Fig. 1, a user terminal for supporting handwriting-based Natural Language Interaction) is configured to allow interaction by a user (i.e. para. [0142], FIG. 10, the user writes a note on a screen of the user terminal by the memo function and selects a part of the note by means of a line, symbol, closed loop, etc) to create content by drawing or writing on the user interface surface (i.e. para. [0113], Fig. 3, the user terminal monitors input of handwritten information as was described at operation 312. The input information may take the form of a text, a line, a symbol, a pattern, or a combination of them) and to select user created content (i.e. para. [0071-0074], The information may be information about a note written by the user… based on handwriting-based NLI. The information may be information for selecting the whole, or a part, of the contents of a note displayed on a current screen… The command may be … a command requesting activation of a specific application from among already installed applications).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the user interface surface is configured to allow interaction by a user to create content by drawing or writing on the user interface surface and to select user created content, to Lee-Tabone’s foldable device with wherein the user interface surface is configured to allow interaction by a user to create handwritten content and to select the handwritten created content as taught by Bae. One would have been motivated to combine Bae with Lee-Tabone and would have had a reasonable expectation of success as the combination would provide a user with more convenient and customizable options to start applications.

Claim 2: Lee, Tabone, and Bae teach the foldable display device of claim 1.
Lee further teaches wherein the user interface surface is further configured to display the activated applications from a plurality of applications available on the foldable display device (i.e. the portable device 100 can execute a plurality of applications in response to a plurality of objects included in the menu application; para. [0063]).  

Claim 8:
Claim 8 is the method claim of claim 1 and is rejected for similar reasons. 

Claim 9:
Claim 9 is the method claim of claim 2 and is rejected for similar reasons. 

Claim 15:
Claim 15 is the computer-readable medium claim of claim 1 and is rejected for similar reasons. 

Claim 16:
Claim 16 is the computer-readable medium claim of claim 2 and is rejected for similar reasons. 

Claims 3, 10, 17, & 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 2017/0293383 “Lee”, in light of U.S. Patent Publication Application NO. 20120131365 “Tabone”, and further in light of U.S. Patent Publication Application NO. 20140068517 “Bae”, as applied to Claim 1 above, and further in light of U.S. Patent Publication Application NO. 2016/0026381 “Kim”, hereinafter Kim (381), as previously cited in Final Rejection filed 10/20/2021.
Claim 3: 
Lee, Tabone, and Bae teach foldable display device of claim 2.
Lee, Tabone, and Bae may not explicitly teach wherein the plurality of applications available on the foldable display device are in a sleep state, and selection of the user created content causes the plurality of applications associated with the selected user created content to transition from the sleep state to an active state when the foldable display device is transitioned from the closed state to the open state.  
However, Kim (381) further teaches wherein the plurality of applications available (i.e. Fig. 7B(c), icons 706 of applications which were being executed in an open state may be displayed on the outer display region 251c; para. [0248]) on the foldable display device are in a sleep state (i.e. if an open state has been convened into a closed state during a multi-tasking, icons of applications corresponding to the multi-tasking or icons of applications registered to `favorites'` may be displayed on a display region corresponding to an open type of the mobile terminal; para. [0290]) and wherein the selection of (i.e. Fig. 11(c) display region 251c) the user (i.e. notification information 1102 indicating a title corresponding to the moving image play screen 1101, a played degree, a remaining play time; para. [0287]) causes the plurality of applications (i.e. when a touch input is applied to the fourth region in the second closed state, the controller may display icons of applications corresponding to the execution screen; para. [0023]) associated with the selected user created content (i.e. the outer display region 251c….notification information 1102 indicating a title corresponding to the moving image play screen 1101, a played degree, a remaining play time; para. [0287]) to transition from the sleep state to an active state when the foldable display device is transitioned from the closed state to the open state (i.e. The controller 180 can sense occurrence of a folding event, when at least one task is being executed on an execution screen corresponding to at least one application, in an open state; para. [0250])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add applications associated with the selected user created content to transition from the sleep state to an active state when the foldable display device is transitioned from the closed state to the open state, to Lee-Tabone-Bae’s foldable device with applications associated with the selected user created content to transition from the sleep state to an active state when the foldable display device is transitioned from the closed state to the open state as taught by Kim (381). One would have been motivated to combine Kim (381) with Lee-Tabone-Bae and would have had a reasonable expectation of success as it allows the user to use the mobile terminal in a more convenient manner (Kim (381), para. [0007])
 
Claim 10:
Claim 10 is the method claim of claim 3 and is rejected for similar reasons. 

Claim 17:
Claim 17 is the computer-readable medium claim of claim 3 and is rejected for similar reasons. 

Claim 21:
Lee, Tabone, and Bae teach the foldable display device of claim 1.
Bae further teaches wherein the selected user created content (i.e. para. [0191], Fig. 18, upon receipt of written identification information about the application (e.g., the name of the application) `Chaton) comprises predetermined objects (i.e. para. [0191], written identification information) with each predetermined object having associated applications (i.e. para. [0190], a specific application is activated and then executing the activated application using the invoked application) 
However, Lee, Tabone, and Bae may not explicitly teach applications, 
which are activated from a sleep state to an active when the foldable display device is transitioned from the closed state to an open state.  
However, Kim 381 teaches  
application(i.e. para. [0408-0409], Fig. 23A(a-d), after folding the mobile terminal so that the first inner display region 251a and a second inner display region 251b can contact each other… play of the moving image play screen 2301 is temporarily paused) to an active (i.e. para. [0409], Fig. 23A,(d), If the mobile terminal is converted into an open state, the moving image play screen 2301 which has been temporarily paused is re-output to the first and second inner display regions 251a and 251b) when the foldable display device is transitioned from the closed state to an open state (i.e. the mobile terminal is converted into an open state. Then an execution screen corresponding to the touched icon 1201c (i.e., a chat window 1202 which was being executed while a folding event occurs in the mobile terminal) is re-displayed on at least one of the first and second inner display regions 251a and 251b; para. [0292]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add applications which are activated from a sleep state to an active when the foldable display device is transitioned from the closed state to an open state, to Lee-Tabone-Bae’s foldable device with applications which are activated from a sleep state to an active when the foldable display device is transitioned from the closed state to an open state as taught by Kim (381). One would have been motivated to combine Kim (381) with Lee-Tabone-Bae and would have had a reasonable expectation of success as it allows the user to use the mobile terminal in a more convenient manner (Kim (381), para. [0007])
	Tabone further teaches,
each predetermined object having associated applications which are activated (i.e. para. [0054], Fig. 2, the computer 202 may look at the information box 210 (actually to data stored on the computer 202 or another device, though box 210 represents such data in this figure) to determine that a user of the device 202 frequently has had the www.test.com webpage opened in a browser when the particular document has also been open for word processing).

Claim 22:
	Claim 22 is the method claim of claim 21 and is rejected for similar reasons. 

Claim 23:
Claim 22 is the computer-readable medium claim of claim 21 and is rejected for similar reasons. 

Claims 5-6, 12-13, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 2017/0293383 “Lee”, in light of U.S. Patent Publication Application NO. 20120131365 “Tabone”, and further in light of U.S. Patent Publication Application NO. 20140068517 “Bae”, as applied to Claim 1 above, and further in light of U.S. Patent Publication Application NO. 2016/0085319 “Kim”, hereinafter Kim (319), as previously cited in Final Rejection filed 10/20/2021.
Claim 5: Lee, Tabone, and Bae teach the foldable display device of claim 1.
Lee, Tabone, and Bae may not explicitly teach wherein the foldable display device is configured to identify being in the closed state when an angle formed between the first section and the second section about the longitudinal axis of rotation is less than a state threshold value.  
However, Kim (319) teaches wherein the foldable display device (i.e. Fig. 2D-E, flexible display unit 151; para. [0106]) is configured to identify being in the closed state when an angle formed between the first section (i.e. Fig. 2D, display region 151a) and the second section (i.e. Fig. 2D, display region 151b) about the longitudinal axis of rotation is less than a state threshold value, (i.e. When a "folding event" that the first display region 151a and the second display region 151b are folded to face each other centering around the hinge under the open state', the control unit 180 may recognize a closed type which corresponds to the folding event; para. [0116]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to identify being in the closed state when an angle formed between the first section and the second section about the longitudinal axis of rotation is less than a state threshold value, to Lee-Tabone-Bae’s foldable device with to identify being in the closed state when an angle formed between the first section and the second section about the longitudinal axis of rotation is less than a state threshold value as taught by Kim (319). One would have been motivated to combine Kim (319) with Lee-Tabone-Bae and would have had a reasonable expectation of success to turn off the screens of the first and second display regions. (Kim (319), para. [0015]).

Claim 6: Lee, Tabone, and Bae teach the foldable display device of claim 1.
Lee, Tabone, and Bae may not explicitly teach wherein the foldable display device is configured to identify being in the open state when an angle formed between the first section and the second section about the longitudinal axis of rotation is greater than a state threshold value.  
However, Kim (319) teaches wherein the foldable display device is configured to identify being in the open state when an angle formed between the first section and the second section about the longitudinal axis of rotation is greater than a state threshold value (e.g. it is determined as an ‘open state' while an angle amongst the display regions disposed on an inner surface is more than a reference angle; para. [0125]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add when an angle formed between the first section and the second section about the longitudinal axis of rotation is greater than a state threshold value, to Lee-Tabone-Bae’s foldable device with when an angle formed between the first section and the second section about the longitudinal axis of rotation is greater than a state threshold value as taught by Kim (319). One would have been motivated to combine Kim (319) with Lee-Tabone-Bae and would have had a reasonable expectation of success to turn off the screens of the first and second display regions. (Kim (319), para. [0015]).

Claim 12:
Claim 12 is the method claim of claim 5 and is rejected for similar reasons.

Claim 13:
Claim 13 is the method claim of claim 6 and is rejected for similar reasons.

Claim 19:
Claim 19 is the computer-readable medium claim of claim 5 and is rejected for similar reasons.

Claim 20:
Claim 20 is the computer-readable medium claim of claim 6 and is rejected for similar reasons.

Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 2017/0293383 “Lee”, in light of U.S. U.S. Patent Publication Application NO. 20120131365 “Tabone”, and further in light of U.S. Patent Publication Application NO. 20140068517 “Bae”, as applied to Claim 1 above, and further in light of U.S. Patent Publication Application NO. 2008/0196783 “Van Bruggen”, as previously cited in Final Rejection filed 10/20/2021.
Claim 7: Lee, Tabone, and Bae teach the foldable display device of claim 1.
Lee, Tabone, and Bae do not explicitly teach wherein the third section that includes the user interface surface is a fabric with at least one or more of layered light emitting diodes or touch capacitance woven into the fabric.  
However, Van Bruggen teaches wherein the third section that includes the user interface surface is a fabric with at least one or more of layered light emitting diodes or touch capacitance woven into the fabric (i.e. One method of creating flexible and foldable displays is by incorporating light emitting elements such as Light Emitting Diodes (LEDs) into woven textiles [0003]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add teach wherein the third section that includes the user interface surface is a fabric with at least one or more of layered light emitting diodes or touch capacitance woven into the fabric, to Lee-Tabone-Bae’s foldable device with teach wherein the third section that includes the user interface surface is a fabric with at least one or more of layered light emitting diodes or touch capacitance woven into the fabric as taught by , Van Bruggen. One would have been motivated to combine, Van Bruggen with Lee-Tabone-Bae and would have had a reasonable expectation of success because the combination adds a textile-like quality in the support material and securely attaching the LEDs to the support (Van Bruggen, para. [0002]).

Claim 14:
Claim 14 is the method claim of claim 7 and is rejected for similar reasons. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication NO. 20130038636 “Fujiwaka” teaches in para. [0091-0097], touching and application icon A which results in the control unit 15 starting up the two applications A and D such that the window of application A is displayed on display 11 and the window of application D is displayed on display 12 (Step 308), wherein associated application D is activated after Application A is selected, resulting in the display of application A and D on respective left and right displays 11 and 12.
U.S. Patent Application Publication NO. 20140245203 “Lee” teaches in para. [0092], Fig. 6A, that a user may touch a multi-icon 62 and then the controller 110 may control the touch screen 130 to display the execution screen of the calling application on the left side of the multi-screen which is horizontally divided into two equal parts, and to display the execution screen of the calendar application on the right side of the multi-scree
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171